Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 01/19/2022 has been entered. Applicant’s amendments to the Drawings have overcome the prior objection set forth in the Final Office Action mailed 10/22/2021. The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 112
Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  These claims contain a recitation to “…linking devices are configured to…facilitate a smaller area than the communication nodes;…” (emphasis added.)  These newly added limitations are  considered new matter as the Specification does not describe the linking devices performance parameters as relates to space or area of coverage.  Further to this aspect, there is no recitation as to the area of coverage provided by the communication nodes; therefore, the Examiner is unable to ascertain whether the linking devices, in fact, facilitate a smaller area.  The Examiner defines the recited step to mean how these 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20 recite the limitation “…linking devices are configured to…facilitate a smaller area than the communication nodes;…”.  There is insufficient antecedent basis for this limitation in the claim.  Similar to the Examiner’s analysis above, if the linking devices “facilitate a smaller area than the communication nodes”, Examiner is questioning what is the step of facilitating and what area do the communication nodes facilitate?  In other words, how do the devices operate to “facilitate” and what is/are the communication nodes’ area that is being compared to?  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category.  

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of reserving a room for an individual and then giving directions to that room. This individual is further tracked throughout the building to monitor resource and energy utilization.   This can be described as a social activity between people, (a visitor and a facilities manager), as well as describing the visitor following instructions to find the reserved room. These actions depict managing personal behavior or relationships or interactions between people. Therefore, they are considered to be an abstract idea.

Claim 1, which is representative of claims 19 and 20, defines the method of this abstract idea by the elements of:
A method for assigning at least one occupant rental space in a building to an occupant and for tracking related usage measures, the method comprising: receiving a reservation request from a user to reserve the occupant rental space for the occupant; 
assigning the occupant rental space for use by the occupant; 
determining a current location of the user in real time, wherein the current location is for estimating a location of the occupant; 
calculating a personal route based on the occupant rental space, wherein the personal route is for guiding the occupant within the building to or from the occupant rental space;
tracking the current location and the personal route of the user within the building while the occupant rental space is assigned to the occupant, wherein the current location and the personal route correspond to usage of one or more resources; and, calculating a cost based on tracking the current location and the personal route for the assignment of the occupant rental space, wherein the calculated cost and the tracked current location is further used for estimating a demand for the occupant rental space and related resources.
These claims describe the actions one human (perhaps one managing an information desk, perhaps a facilities manager), might undertake to reserve, assign a room for a visitor, give directions to that room, and monitor usage of resources throughout the building. Thus, these steps describe the social interactions and the managing personal behavior or relationships or interactions between people categories of abstract ideas identified above.


establishing a communication network including one or more communication nodes and a set of linking devices within the building, wherein the one or more communication nodes are configured to communicatively couple one or more devices in the building to each other and/or to a wide area network, each of the linking devices configured to at least facilitate collection of environmental data and/or interface with building occupant devices, or both, via wireless communications, wherein one or more linking devices are configured to periodically transmit beacon signals, and facilitate a smaller area than the communication nodes; 
user devices;
a tangible, non-transient computer-readable medium having processor instructions encoded thereon that, when executed by one or more processors, configures the one or more processors to perform; and,
at least one computer-based processor; and at least one computer-based memory connected to the computer-based processor and having stored thereon instructions executable by the computer-based processor to cause the computer-based processor to….
These additional elements simply instruct one to practice the abstract idea of the social activities utilizing a network, communication nodes, linking devices, wireless communications, beacon signals, devices, non-transient computer-readable medium having processor instructions encoded thereon, at least one computer-based processor; and, at least one computer-based memory connected to the computer-based processor to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea as discussed in MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. See also MPEP 2106.04(d).

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Dependent claims 2 – 9 contain further embellishments to the same abstract idea found in claim 1. Recitations to the occupant and user device and routes to the rental space are core aspects of the abstract idea of reserving (renting) the room (space) and determining directions to that room (space.) This is the information inherent in the claimed steps for managing personal behavior or relationships or interactions between people. 

Dependent claims 10 - 18 contain further embellishments to the same abstract idea found in claim 1. Recitations to determining an emergency route is a refinement of the base abstract idea of giving directions. Furthermore, these claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons cited above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to Arguments
Applicant’s remarks, filed 01/19/2022, with respect to claims 1 – 20, have been fully considered but are not fully persuasive.  

Applicant’s first remarks, begin on page 14, and discuss prior rejection of claims 1 – 20 under 35 U.S.C. § 101 analysis, without offering up a detailed discussion on why the prior rejection was not appropriate.  Applicant merely submits that the “…amended claims recite features that go beyond the grouping of ‘social activity’ between people.’”  The Examiner respectfully disagrees.
A thorough analysis was performed, all Steps and all Prongs, as guided by the 2019 PEG.  The Examiner has determined that at Step 2A, Prong One, of the eligibility recite the abstract idea of reserving a room for an individual and then giving directions to that room. This individual is further tracked throughout the building to monitor resource and energy utilization.   This can be described as a social activity between people, (a visitor and a facilities manager), as well as describing the visitor following instructions to find the reserved room. These actions depict managing personal behavior or relationships or interactions between people. Therefore, they are considered to be an abstract idea.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims instruct one to practice the abstract idea of the social activities utilizing a network, communication nodes, linking devices, wireless communications, beacon signals, devices, non-transient computer-readable medium having processor instructions encoded thereon, at least one computer-based processor; and, at least one computer-based memory connected to the computer-based processor to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea as discussed in MPEP 2106.05(f).  

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted 

Applicant next argues rejection of claims 1 – 20 under 35 U.S.C. § 103.  See Remarks, page 15.  Applicant would like to rely on a combination of elements in amended claim 1, as well as claims 19 and 20, that is not disclosed in the prior art.  Examiner finds these arguments persuasive and agrees that the cited prior art of record does not disclose the claimed combination of “…establishing a communication network including one or more communication nodes and a set of linking devices within the building, …each of the linking devices configured to at least facilitate collection of environmental data and/or interface with building occupant devices, or both via wireless communications for facilitating rental of one or more portions of the building, wherein one or more linking devices are configured to periodically transmit beacon signals, and facilitate a smaller area than the communication nodes;… using the beacon signals received at the user device…and -5- 155352342.1Application No. 16/211,118Attorney Docket No. 129532-8002.US00calculating a cost…wherein the calculated cost and the tracked current location is further used for estimating a demand for the occupant rental space and related resources, (emphasis added.)  Therefore, the prior rejections of claims 1 – 20 are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687